J-S20032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            : IN THE SUPERIOR COURT OF
                                         : PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 KERVENSON PIERRE                        :
                                         :
                   Appellant             : No. 1404 WDA 2018

       Appeal from the Judgment of Sentence Entered April 30, 2018
            In the Court of Common Pleas of Venango County
          Criminal Division at No(s): CP-61-CR-0000676-2017,
                         CP-61-CR-0000818-2017


BEFORE: GANTMAN, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                    FILED MAY 15, 2019

     Appellant, Kervenson Pierre, appeals from the judgment of sentence

entered in the Venango County Court of Common Pleas, following his guilty

plea to attempted hindering apprehension or prosecution, resisting arrest,

access device fraud, and simple assault.    Based on our Supreme Court’s

decision in Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969 (2018),

we must quash the appeal.

     The relevant facts and procedural history of this case are as follows. On

October 13, 2017, police stopped Appellant after observing him drive slowly

by several locations where the police were searching for another individual.

Police smelled the odor of marijuana emanating from Appellant’s vehicle, and

upon a search of the vehicle, discovered multiple out-of-state IDs and bank

cards, and documentation linking Appellant to the suspect police originally
J-S20032-19


sought. When police placed Appellant into custody, they discovered on his

person 3 bags of marijuana.       The Commonwealth subsequently charged

Appellant at Docket No. 676-2017 with two counts of possession of a small

amount of marijuana and possession of an instrument of crime (“PIC”), and

one count each of attempted hindering apprehension or prosecution, hindering

apprehension or prosecution, resisting arrest, disorderly conduct, access

device fraud, and driving while operating privilege is suspended/revoked.

While in prison pending prosecution at Docket No. 676-2017, Appellant

threatened physical assault of a corrections officer.     The Commonwealth

charged Appellant at Docket No. 818-2017 with one count each of aggravated

assault, terroristic threats, and simple assault.

      On March 19, 2018, Appellant entered a negotiated guilty plea at both

docket numbers to attempted hindering apprehension or prosecution,

resisting arrest, access device fraud, and simple assault; in exchange the

Commonwealth agreed to the entry of nolle prosequi to the remaining

charges. With the benefit of a pre-sentence investigation (“PSI”) report, the

court sentenced Appellant at both docket numbers on April 30, 2018, to an

aggregate term of fifteen (15) to thirty (30) months’ incarceration. On May

10, 2018, Appellant filed a post-sentence motion, which the court denied on

August 23, 2018, following a hearing. Appellant filed a timely notice of appeal

on Monday, September 24, 2018. The court ordered Appellant on September

28, 2018, to file a concise statement of errors complained of on appeal per


                                      -2-
J-S20032-19


Pa.R.A.P. 1925(b); Appellant timely complied on October 18, 2018.

      Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than

one docket would no longer be tolerated, because the practice violates

Pa.R.A.P. 341, which requires the filing of “separate appeals from an order

that resolves issues arising on more than one docket.” Walker, supra at __,

185 A.3d at 977.        The failure to file separate appeals under these

circumstances “requires the appellate court to quash the appeal.”         Id.

Instantly, Appellant filed a single notice of appeal from the judgments of

sentence at two docket numbers. Appellant’s single notice of appeal was filed

on September 24, 2018, which postdates, and is therefore bound by the

Walker decision and must be quashed.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2019




                                    -3-